Probation Form No. 35                                      Report and Order Terminating Probation/
(1/92)                                                                           Supervised Release
                                                                   Prior to Original Expiration Date




                              V.                       Docket No. 0208 1:13CR00242

                        Guillermo Ortiz


       On April 14, 2017, the above named was placed on Supervised Release for a period of 60
Months. He has complied with the rules and regulations of Supervised Release and is no longer in
need of supervision. It is accordingly recommended that Guillermo Ortiz be discharged from
Supervised Release.


                                                            Respectfully submitted,


                                                      by
                                                            Daveena Tumasar
                                                            U.S. Probation Officer Specialist




                                          ORDER OF THE COURT

       Pursuant to the above report, it is ordered that the defendant is discharged from Supervised
Release and that the proceedings in the case be terminated.
                                                              \   i

           Date this        / �, \4::,     day of   --�-/2l�o-✓-/4�_{{,_y�--, 20 .!_j__ .
                                                         ...,..
                                                       ' I



                                                            Honorabl Denise Cote
                                                            Senior .S. District Judge
                                                                  ,
